AO 2458 (Rev. 02/18)   Judgment in a Criminal Case




                                                                                                                          1
                       Sheet I



                                            UNITED STATES DISTRICT COURT                                                       16 2019
                                                                                                             JAMES W         cc.ml~~
                                                           Eastern District of Arkansas             By:     ·               (~~C''))fJ<, CLERK
                                                                        )
              UNITED STATES OF AMERICA                                         JUDGMENT IN A CRIMINAL CASE                                    DEPCLERI(
                                                                        )
                                   v.                                   )
                                                                        )
               CHRISTIAN GARCIA-ARAGON                                         Case Number: 4:19-cr-00147 KGB
                                                                        )
                                                                        )      USM Number: 32637-009
                                                                        )
                                                                        )       J. BLAKE BYRD
                                                                        )      Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)         1
                                    ------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended

 8 U.S.C. § 1326(a)                 Illegal re-entry after deportation, a Class E Felony                     3/2.5/2019                   1




       The defendant is sentenced as provided in pages 2 through         __
                                                                          3 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              Dis       Dare dismissed on the motion of the United States.
                -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          8/13/2019
                                                                         Date of Imposition of Judgment




                                                                          Kristine G. Baker, United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
AO 2458 (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                           Judgment -   Page   _..;;;;;2_   of      3
 DEFENDANT: CHRISTIAN GARCIA-ARAGON
 CASE NUMBER: 4:19-cr-00147 KGB

                                                              IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  Time served.




      0 The court makes the following recommendations to the Bureau of Prisons:




      0 The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
            0   at
                     --------- D                       a.m.     0 p.m.       on

            0   as notified by the United States Marshal.

      0     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            0   before 2 p.m. on

            0 as notified by the United States Marshal.
            0   as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at
      -------------- ,                                 with a certified copy of this judgment.



                                                                                                        UNITED STATES MARSHAL


                                                                            By
                                                                                 -------=o=E=PUIY=-=-::-:UNITE=-==o=-s=T'""A=TE=s::-cM--AR--:-,S=HAL=-c------
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment-Page    3     of        3
DEFENDANT: CHRISTIAN GARCIA-ARAGON
CASE NUMBER: 4:19-cr-00147 KGB
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 No supervised release to follow term of imprisonment.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     D   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D   You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
